Appeal by notice dated June 29, 1959 (1) from an order entered December 4, 1958 denying a preference pursuant to rule 9 of the Kings County Supreme Court Rules, and (2) from an order entered June 15, 1959 granting appellants’ motion for reconsideration and upon reconsideration adhering to the original decision. Order entered June 15, 1959 affirmed, without costs. No opinion. Appeal from order entered December 4, 1958 dismissed, without costs. (Cf. Graffeo v. Graffeo, 7 A D 2d 741.) Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.